DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 1/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (KR 2016-0127459, cited by Applicant) in view of Yoon (US 2015/0187959).
Regarding claim 1, Pang teaches an organic light-emitting diode (OLED) display, comprising (Figure 1): 
an auxiliary cathode 130 disposed on a substrate; 
a passivation layer 141 covering the auxiliary cathode 130; 
an overcoat layer 142 formed on the passivation layer 141; 

an undercut opening formed on the overcoat layer 142 to expose a portion of the auxiliary cathode 130, an under area being located in the undercut opening and disposed under one side of the connection terminal 180, wherein one side of the undercut opening is exposed and the other side thereof is covered with the connection terminal 180; 
a bank 190 having a bank opening which has a size larger than the undercut opening; 
an organic emission layer 152 formed on a region other than the under area in the undercut opening to expose the portion of the auxiliary cathode 130; and 
a cathode 153 directly connected to the exposed portion of the auxiliary cathode 130 on which the organic emission layer is not formed in the under area of the undercut opening.
	Pang does not teach an auxiliary connection line disposed on a substrate where the auxiliary cathode is on the auxiliary connection line and connected to the auxiliary connection line.  Yoon teaches that an auxiliary connection line 103 can be connected to an auxiliary wire AL (Figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by including an auxiliary connection line in the manner taught by Yoon since doing so may allow one to use a light shield.
	Regarding claim 2, Pang teaches that the overcoat layer 142 includes an over- etched stepped portion formed at a portion of the upper part thereof exposed by the bank 190 (see also Figure 2c).
	Regarding claim 3, Pang teaches a thin film transistor 120 disposed on the substrate and under the passivation layer 141; a pixel contact hole formed in the overcoat layer 142 and 
	Pang does not teach that a light-shielding layer is disposed on the substrate at the same level as the auxiliary connection line underneath the thin film transistor.  Yoon shows (Figure 3) that a light-shielding layer 103 (in the Tr area) is underneath TFT Tr and can extend from the auxiliary connection line.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by forming a light-shielding layer underneath the thin film transistor in the manner taught by Yoon since doing so would prevent damage to the semiconductor layer of the thin film transistor.
	Regarding claim 4, Pang further teaches wherein the thin film transistor 120 comprises: a semiconductor layer 123 disposed; a gate electrode 121 underneath on the center region of the semiconductor layer 123 having a gate insulating layer 122 interposed there between.  Pang teaches a bottom gate configuration and not a top gate configuration as claimed.  Pang also does not teach a buffer layer between the light-shielding layer and the thin film transistor.  Yoon teaches (Figure 3) a buffer layer 105 covering the light-shielding layer and the auxiliary connection line 103; a gate electrode 120 superposed on the center region of a semiconductor layer 110 having a gate insulating layer 115 interposed there between; an interlayer insulating layer 125 covering the gate electrode 120 and the semiconductor layer 110; a source electrode 133 connected to one side of the semiconductor layer 110 on the interlayer insulating layer 125; 
Regarding claim 5, Pang teaches that the auxiliary cathode 130 includes the same material as the drain electrode 124 (also Figure 2a).  Pang does not teach a buffer layer covering the light-shielding layer and the auxiliary connection line; an interlayer insulating layer formed on the buffer layer; and a drain electrode of the thin film transistor disposed on the interlayer insulating layer.  Yoon teaches a buffer layer 105 covering the light-shielding layer and the auxiliary connection line 103; an interlayer insulating layer 125 formed on the buffer layer 105; and a drain electrode 136 of a thin film transistor 110 disposed on the interlayer insulating layer 125.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang by including a buffer layer covering the light-shielding layer/auxiliary connection line in the manner taught by Yoon since doing so would prevent electrical shortages between electrically conductive layers.  Pang teaches a bottom gate configuration, whereas Yoon teaches a top gate configuration.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 6, Pang teaches that the undercut opening includes one side exposing an etched side wall of the overcoat layer 142 being covered by the organic emission layer and the cathode and an etched side wall of the passivation layer 141 and the other side exposing the connection terminal 180 (to layer 152), and a portion of the passivation layer 141 under the connection terminal 180 is over-etched to expose a portion of the connection terminal 180 at the other side of the undercut opening.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.  The connection terminal of Pang can be interpreted as being of two parts.  The claim does not exclude this.  Also, the claims do not appear to define one side of the undercut opening in relation to the under area.  Furthermore, the term “exposed” is used loosely throughout the claims where “exposed” portions of layers are covered by subsequent layers.  For instance, the exposed portion of the undercut opening is covered by the organic emission layer and the cathode, etc.  Therefore, regarding claim 6, the exposed etched side wall of the overcoat layer does not exclude being covered by the connection terminal.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813